Exhibit 10.04

 

 

GLU MOBILE INC.

2018 EQUITY INDUCEMENT PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(Global)

 

GRANT NUMBER: 

 

 

The terms defined in Glu Mobile Inc.’s (the “Company”) 2018 Equity Inducement
Plan (the “Plan”) shall have the same meanings in this Notice of Restricted
Stock Unit Award (the “Notice of Grant”). 

Name:



Address:

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”), subject to the terms and conditions set forth in this Notice of Grant,
the attached Award Agreement (Restricted Stock Units) (hereinafter the “RSU
Agreement”), including any country-specific terms and conditions for
Participant’s country attached in an appendix to the RSU Agreement (the
“Appendix” and collectively, the “Agreement”) and the Plan (available in hard
copy by request), all of which are incorporated herein by reference, as follows:

 

Number of RSUs:

Date of Grant:

First Vesting Date:________________________________

Expiration Date:The date on which settlement of all RSUs granted hereunder
occurs, with earlier expiration upon the Termination Date as further described
in Section 5 of the RSU Agreement. 

 

Vesting Schedule:Subject to your continued service as an employee, director or
consultant of the Company or a Subsidiary, the RSUs will vest as follows:
__________________________________.   If any portion of the RSUs vest on a date
that is a non-trading day on the Nasdaq Market, then the award will vest on the
next trading day.

 

Participant understands that his or her continued service relationship with the
Company or a Subsidiary is for an unspecified duration, can be terminated at any
time (to the fullest extent permitted by applicable law), and that nothing in
this Notice of Grant, the Agreement or the Plan changes the ability of the
Company or the employing Subsidiary to terminate the service
relationship.  Participant acknowledges that the vesting of the RSUs pursuant to
this Notice of Grant is earned only by continuing service as an employee,
director or consultant of the Company or a Subsidiary.  Participant also
understands that this Notice of Grant is subject to the terms and conditions of
the Agreement and the Plan, both of which are incorporated herein by
reference.  Participant has read both the Agreement and the Plan.

 

PARTICIPANTGLU MOBILE INC.

 

Signature:_____________________________By:_____________________________

 

Print Name:____________________________Its: _____________________________

 

 



24310/00003/FW/10031976.1

--------------------------------------------------------------------------------

 

 

GLU MOBILE INC.

2018 EQUITY INDUCEMENT PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Global)

 

 

 

Unless otherwise defined herein, the terms defined in the Company’s 2018 Equity
Inducement Plan, as amended (the “Plan”), shall have the same defined meanings
in this Award Agreement (Restricted Stock Units) (this “RSU Agreement”). 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Grant (“Notice of Grant”) and this RSU Agreement, including any
country-specific terms and conditions for Participant’s country attached in an
appendix to this RSU Agreement (the “Appendix” and collectively, the
“Agreement”). 

1.



Settlement.  Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice of
Grant.  Unless otherwise set forth in this Agreement, settlement of RSUs shall
be in Shares.

2.



No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to receive dividends or other
distributions on such Shares or to vote such Shares.

3.



Dividend Equivalents.   Dividends, if any (whether in cash or Shares), shall not
be credited to Participant.

4.



No Transfer.  The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of. 

5.



Termination.  If Participant’s service Terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. 

For purposes of this grant of RSUs, the Termination Date is deemed to occur on
the date Participant is no longer actively providing services to the Company or
a Subsidiary (regardless of the reason for such Termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where Participant is employed or providing services or the terms of
Participant’s employee agreement, if any), and will not be extended by any
notice period (e.g., Participant’s period of employment would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or providing services or the terms of Participant’s employment agreement, if
any).

If there is any dispute as to whether Termination has occurred, the Committee
shall have sole discretion to determine whether such Termination has occurred
and the effective date of such Termination.

6.



Acknowledgement.  The Company and Participant agree that the RSUs are granted
under and governed by the Notice of Grant, this Agreement and by the provisions
of the Plan (incorporated herein by reference).  Participant: (a) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (b) represents that
Participant has carefully read and is familiar with their provisions, and (c)
accepts the RSUs subject to all of the terms and conditions set forth herein and
those set forth in the Plan and the Notice of Grant. 

7.



Nature of Grant.   In accepting the grant, the Participant acknowledges, agrees
and understands that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;





--------------------------------------------------------------------------------

 

 

(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment relationship (if any) at
any time;

(e)the Participant is voluntarily participating in the Plan

(f)the RSUs and any Shares acquired under the Plan, and the income and value of
same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and are
outside the scope of the Participant’s employment or service contract, if any;

(g)the RSUs and any Shares acquired under the Plan, and the income and value of
same, are not intended to replace any pension rights or compensation;

(h)the RSUs and any Shares acquired under the Plan, and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement  or welfare benefits or similar
payments, and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer, or any Parent,
Subsidiary or affiliate of the Company;

(i)the RSUs and the Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Parent, Subsidiary or affiliate of the Company;

(j)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Termination by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws or
whether or not later found to be invalid in the jurisdiction where he or she is
providing services or under the terms of the employment agreement, if any) and
in consideration of the grant of the RSUs, the Participant agrees not to
institute any claim against the company or the Employer;

(l)unless otherwise agreed with the Company, the RSUs and any Shares acquired
under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of a Parent or Subsidiary

(m)neither the Company, the Employer nor any other Parent, Subsidiary or
affiliate of the Company is liable for any foreign exchange rate fluctuation
between the Participant’s local currency and the United States dollar that may
affect the value of the RSUs or of any amounts due to him or her from the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement; and

(n)unless otherwise provided in the Plan or by the Company in its discretion,
the grant of the RSUs and the benefits under the Plan, if any, do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchange, cashed out or substituted for, in connection
with any corporate transaction affecting the Common Stock.

8.



No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the Shares.  Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.

9.



Data Privacy.  Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other RSU grant materials
by and among the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.



2



--------------------------------------------------------------------------------

 

 

Participant understands that the Company and any Subsidiary may hold certain
personal information about him or her, including, but not limited to, name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all RSUs or any other entitlement
to shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. 

Participant understands that Data will be transferred to E*Trade Financial
Services or such other stock plan service provider designated by the Committee
which may be assisting the Company presently or in the future with the
implementation, administration and management of the Plan.  Participant
understands that the recipients of the Data may be located in the U.S. or
elsewhere, and that the recipients’ country (e.g., the U.S.) may have different
data privacy laws and protections than Participant’s country.  Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting Participant’s local human
resources representative.  Participant authorizes the Company, E*Trade Financial
Services and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan.  Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative.  Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant RSUs or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact his or her local human resources
representative.

Finally, upon request of the Company or the service recipient, Participant
agrees to provide a separate executed data privacy consent form (or any other
agreements or consents) that the Company or the service recipient may deem
necessary to obtain from Participant for the purpose of administering
Participant’s participation in the Plan in compliance with the data privacy laws
in Participant’s country, either now or in the future.  Participant understands
and agrees that Participant will not be able to participate in the Plan if
Participant fails to provide any such consent or agreement requested by the
Company and/or the service recipient.

10.



Appendix.  Notwithstanding any provisions in this RSU Agreement, the RSUs shall
be subject to any special terms and conditions set forth in the Appendix to this
RSU Agreement for Participant’s country.  Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons.  The Appendix constitutes part of this RSU
Agreement.

11.



Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

12.



Responsibility for Taxes.  Regardless of any action the Company or, if
different, Participant’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to participation in the Plan and
legally applicable to Participant (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer.  Participant further acknowledges and agrees
that the Company and/or the Employer: (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs, the issuance of Shares upon settlement of the RSUs, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. 

3



--------------------------------------------------------------------------------

 

 

Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Before any relevant taxable or tax withholding event, as applicable, Participant
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to any
Tax-Related Items by one or a combination of the following: 

(i)withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii)withholding from proceeds of the sale of Shares acquired upon settlement of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization); or

(iii)withholding in Shares to be issued upon settlement of the RSUs; or

(iv)Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

(v)any other arrangement approved by the Committee and permitted under
applicable law.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Participant’s participation in the Plan.

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means described above.  The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

Notwithstanding the foregoing methods of withholding, if Participant is a
Section 16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (i)-(v) above, and the
Committee shall establish the method prior to the Tax-Related Items withholding
event. 

If Participant is a Section 16 officer of the Company under the Exchange Act,
unless determined otherwise by the Committee in advance of a Tax-Related Items
withholding event, the method of withholding for this RSU will be (iii) above.

13.



Compliance with Laws and Regulations.  The issuance and delivery of Shares to
Participant will be subject to and conditioned upon compliance by the Company
and Participant with all applicable U.S. or foreign state and federal laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer.  Participant understands that
the Company is under no obligation to register or qualify the Common Stock with
any state, federal or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares.  Further, Participant agrees that the Company shall have unilateral
authority to amend the Plan and this RSU Agreement without Participant’s consent
to the extent necessary to comply with securities or other laws applicable to
issuance of Shares.  Finally, the Shares issued pursuant to this RSU Agreement
shall be endorsed with appropriate legends, if any, determined by the Company.



4



--------------------------------------------------------------------------------

 

 

14.



Successors and Assigns.  The Company may assign any of its rights under this
Agreement.    This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company.  Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

15.



Governing Law; Venue.  For purposes of any action, lawsuit or other proceedings
brought to enforce this Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California, and agree that such litigation will
be conducted in the courts of the City and County of San Francisco, California,
or the United States federal courts for the Northern District of California, and
no other courts.  This Agreement is governed by Delaware law except for that
body of law pertaining to conflict of laws.  If any provision of this Agreement
is determined by a court of law to be illegal or unenforceable, then such
provision will be enforced to the maximum extent possible and the other
provisions will remain fully effective and enforceable.

16.



Severability.  The provisions of this Agreement are severable.  If any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17.



Signatures.  The Participant’s acceptance of the Notice of Grant, this Agreement
and any other written agreement entered into between the Participant and the
Company with respect to the RSU shall be considered an electronic signature for
all legal purposes, and such acceptances and acknowledgements shall be
enforceable pursuant to applicable law.

18.



Waiver.  Participant acknowledges that a waiver by the Company of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant. 

19.



No Rights as Employee.  Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary, to
terminate Participant’s employment relationship for any reason, with or without
cause.

20.



Language.  If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control. 

21.



Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No adverse modification of or adverse amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the parties to this Agreement (which
writing and signing may be electronic). The failure by either party to enforce
any rights under this Agreement will not be construed as a waiver of any rights
of such party.

22.



Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges that,
depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country).  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions and understands that Participant should
consult his or her personal legal advisor on such matters.   In addition,
Participant acknowledges that he or she read the Company’s Insider Trading
Policy, and agrees to comply with such policy, as it may be amended from time to
time, whenever Participant acquires or disposes of the Company’s securities.

23.



Foreign Asset/Account Reporting Requirements.  Participant may be subject to
foreign asset/account, exchange control and/or tax reporting requirements as a
result of the acquisition, holding and/or transfer of Shares or cash resulting
from his or her participation in the Plan.  Participant may be required to
report such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in Participant’s
country and/or repatriate funds received in connection with the Plan within
certain time limits or according to specified procedures.  Participant

5



--------------------------------------------------------------------------------

 

 

acknowledges that he or she is responsible for ensuring compliance with any
applicable foreign asset/account, exchange control and tax reporting
requirements and should consult his or her personal legal and tax advisors on
such matters.

24.



Electronic Delivery and Acceptance.  By Participant’s acceptance of the Notice
(whether in writing or electronically), Participant and the Company agree that
the RSUs are granted under and governed by the terms and conditions of the Plan,
the Notice and this Agreement.  Participant has reviewed the Plan, the Notice
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Notice and Agreement, and fully
understands all provisions of the Plan, the Notice and this
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Notice and this Agreement.  Participant further agrees to notify
the Company upon any change in Participant’s residence address.  By acceptance
of the RSUs, Participant agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company and consents to the electronic delivery of the Notice,
this Agreement, the Plan, account statements, Plan prospectuses required by the
SEC, U.S. financial reports of the Company, and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the RSUs and current or future participation in the
Plan.  Electronic delivery may include the delivery of a link to the Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other delivery determined
at the Company’s discretion.  Participant acknowledges that Participant may
receive from the Company a paper copy of any documents delivered electronically
at no cost if Participant contacts the Company by telephone, through a postal
service or electronic mail to Stock Administration. Participant further
acknowledges that Participant will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly,
Participant understands that Participant must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
to Stock Administration.

25.



Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan and the RSU
grant to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

26.



Award Subject to Company Clawback or Recoupment.  The RSUs shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Participant’s
employment or other Service that is applicable to Participant.  In addition to
any other remedies available under such policy, applicable law may require the
cancellation of Participant’s RSUs (whether vested or unvested) and the
recoupment of any gains realized with respect to Participant’s RSUs

27.



Acknowledgment.  By Participant’s signature and the signature of the Company’s
representative on the Notice of Grant, Participant and the Company agree that
this RSU is granted under and governed by the terms and conditions of the Plan,
the Notice of Grant and this Agreement.  Participant has reviewed the Plan, the
Notice of Grant and this Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to signing this Agreement, and fully
understands all provisions of the Plan, the Notice of Grant and this
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Notice of Grant and this Agreement.  Participant further agrees to
notify the Company upon any change in Participant’s residence address.

 

 

 



6



--------------------------------------------------------------------------------

 

 

APPENDIX

 

GLU MOBILE INC.

2018 EQUITY INDUCEMENT PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Global)

 

COUNTRY SPECIFIC TERMS AND CONDITIONS

 

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below.  This Appendix forms part of the Agreement.  Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.

 

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances. 

 

Notifications

 

This Appendix may also include information regarding certain other issues of
which Participant should be aware with respect to his or her participation in
the Plan.  The information is based on the securities, exchange control, tax and
other laws in effect in the respective countries as of April 2018.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information noted herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant vests in RSUs or sells shares acquired upon vesting of the RSUs.  In
addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her individual situation.

 

If Participant is a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which Participant is currently
residing, or if Participant transfers to another country after the grant but
prior to the vesting of the RSUs, the notifications contained herein may not be
applicable to Participant.

 

Canada

 

Terms and Conditions

 

RSUs Payable Only in Shares.  Notwithstanding any discretion contained in
Section 9.3 of the Plan or Section 1 of the RSU Agreement, the grant of RSUs
does not provide any right for Participant to receive a cash payment and the
RSUs are payable in Shares only.

 

Termination.    The following provision replaces the second paragraph of Section
5 of the RSU Agreement:

 

For purposes of this grant of RSUs, the Termination Date is deemed to occur
effective as of the earlier of (a) the date Participant is no longer actively
providing services to the Company or any Subsidiary, and (b) the date
Participant receives notice of termination of service from the Employer,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law).

 

Notifications

 

Securities Law Information.  Participant will not be permitted to sell or
otherwise dispose of the shares acquired upon vesting of the RSUs within
Canada.  Participant will only be permitted to sell or dispose of any shares
acquired under the Plan if such sale or disposal takes place outside of Canada
on the facilities on which such shares are traded.





--------------------------------------------------------------------------------

 

 

 

The following provisions apply if Participant is a resident of Quebec:

 

Language Consent.  The parties acknowledge that it is their express wish that
the RSU Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.

 

Data Privacy.  The following provision supplements Section 9 of the RSU
Agreement:

 

Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan.  Participant
further authorizes the Company and any Subsidiary to record such information and
to keep such information in Participant’s employment file.

 

India

 

Notifications

 

Exchange Control Information.  Indian residents are required to repatriate any
cash dividends paid on Shares and any proceeds from the sale of such Shares to
India within such period of time as may be required under applicable
regulations.  Upon repatriation, Indian residents should obtain a foreign inward
remittance certificate (“FIRC”) from the bank where they deposit the foreign
currency and should maintain the FIRC as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation.

 

Foreign Asset/Account Reporting Information.  Indian residents are required to
declare the following items in their annual tax return: (i) any foreign assets
held by them (including Shares acquired under the Plan and held outside of
India), and (ii) any foreign bank accounts for which they have signing
authority.  Participant is responsible for complying with applicable foreign
asset tax laws in India and should consult with a personal tax advisor in this
regard.

 

United States

 

Terms and Conditions

 

Termination.  This provision supplements the second paragraph of Section 5 of
the RSU Agreement:

 

Participant’s employment constitutes employment at-will, and nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or if applicable, Subsidiary of the Company, to terminate Participant’s
employment, for any reason at any time. 

 

Responsibility for Taxes.  The following provisions supplement Section 12 of the
RSU Agreement:

 

Participant acknowledges that there will be tax consequences upon settlement of
the RSUs or disposition of the Shares, if any, received in connection therewith,
and Participant should consult a tax adviser regarding Participant’s tax
obligations prior to such settlement or disposition.  Upon vesting of the RSU,
Participant will include in income the fair market value of the Shares subject
to the RSU.  The included amount will be treated as ordinary income by
Participant and will be subject to withholding by the Company when required by
applicable law.  Unless the Company notifies Participant in writing (where email
will suffice) that Participant will make arrangements to pay the Company
applicable income and employment taxes in cash, the Company shall withhold a
number of Shares with a fair market value (determined on the applicable vesting
date of the RSU) equal to up to the maximum amount the Company is required to
withhold for income and employment taxes.  Upon disposition of the Shares, any
subsequent increase or decrease in value will be treated as short-term or
long-term capital gain or loss, depending on whether the Shares are held for
more than one year from the date of settlement.  Further, a RSU is considered a
deferral of compensation that is subject to Section 409A of the Code.  Section
409A of the Code imposes special rules to the timing of making and effecting
certain amendments of this RSU

2



--------------------------------------------------------------------------------

 

 

with respect to distribution of any deferred compensation.  Participant should
consult his or her personal tax advisor for more information on the actual and
potential tax consequences of this RSU.

 

For purposes of the Agreement and to the extent applicable to a Participant, a
termination of employment will be determined consistent with the rules relating
to a “separation from service” as defined in Section 409A of the Internal
Revenue Code and the regulations thereunder (“Section 409A”).  Notwithstanding
anything else provided herein, to the extent any payments/consideration provided
under this Agreement constitute deferred compensation subject to Section 409A,
and Participant is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A, then such payment shall not be made or
commence until the earlier of (a) the expiration of the six-month period
measured from the separation from service from the Company or (b) the date of
Participant’s death following such a separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Participant including, without limitation, the
additional tax for which Participant would otherwise be liable under Section
409A(a)(1)(B) in the absence of such a deferral.  To the extent any payment
under this Agreement may be classified as a “short-term deferral” within the
meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A.  Payments pursuant to this provision are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

3



--------------------------------------------------------------------------------